          Case 1:20-cr-00069-GHW Document 42 Filed 12/14/20 Page 1 of 2
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 12/14/2020
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :        1: 20-cr-69-GHW
                                                              :
 ERNEST WASHINGTON,                                           :             ORDER
 DUANE DANIELS,                                               :
                                                              :
                                            Defendants. :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

                 Upon the application of the United States of America, by and through AUDREY

STRAUSS, Acting United States Attorney for the Southern District of New York, THOMAS JOHN

WRIGHT, Assistant United States Attorney, of counsel, and with the consent of ERNEST

WASHINGTON, by and through his attorney, AVRAHAM MOSKOWITZ, and DUANE

DANIELS, by and through his attorney, STEVEN LYNCH, it is hereby ORDERED that the

pretrial conference in this case is continued from December 18, 2020 to February 14, 2021 at 9:00

a.m.

                 The Court finds that the ends of justice served by granting a continuance outweigh

the best interests of the public and each of the defendants in a speedy trial because it will permit the

parties to continue to discuss a pretrial resolution of this matter amidst the circumstances of the

ongoing national emergency declared as a result of the novel coronavirus pandemic. Accordingly, it

is further ORDERED that the time from the date of this order through February 14, 2021 is hereby

excluded under the Speedy Trial Act, 18 U.S.C. ' 3161(h)(7)(A).
        Case 1:20-cr-00069-GHW Document 42 Filed 12/14/20 Page 2 of 2



             The Clerk of Court is directed to terminate the motion pending at Dkt. No. 41.

             SO ORDERED.

Dated: December 14, 2020
                                                   __________________________________
                                                           GREGORY H. WOODS
                                                          United States District Judge




                                              2
